EXHIBIT 10.8

 

MANAGEMENT FEE SUBORDINATION AGREEMENT

 

THIS MANAGEMENT FEE SUBORDINATION AGREEMENT (the “Agreement”) is entered into as
of April 5, 2019 by and between BURNLEY CAPITAL LLC, a Delaware limited
liability company (together with its successors and assigns, “Lender”) and 1847
PARTNERS LLC, a Delaware limited liability company (the “Manager”).

 

The Lender, 1847 Goedeker, Inc., a Delaware corporation (“Borrower”) and 1847
Goedeker Holdco Inc., a Delaware corporation, are parties to a Loan and Security
Agreement dated concurrently herewith (as the same may be amended, supplemented
or otherwise modified, or replaced or refinanced, from time to time, the “Loan
Agreement”).

 

The Manager and Borrower are parties that certain Management Services Agreement
dated as of the date hereof (as the same may be amended, supplemented or
otherwise modified from time to time, the “Management Agreement”) pursuant to
which the Manager provides management services to the Borrower and its
subsidiaries (collectively, the “Loan Parties”).

 

As a condition to extending credit to the Borrower under the Loan Agreement, the
Lender has required the execution and delivery of this Agreement.

 

The Manager is of the opinion that such execution and delivery is in its best
interest to assist the Borrower in obtaining credit from the Lender.

 

ACCORDINGLY, in consideration of the loans and other financial accommodations
that may hereafter be made by the Lender for the benefit of the Loan Parties,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Manager hereby agrees as follows:

 

1. Definitions. All defined terms used herein that are not otherwise defined
herein shall have the meanings given them in the Loan Agreement. In addition, as
used herein, the following terms have the meanings set forth below:

 

“Senior Indebtedness” means each and every debt, liability and obligation of
every type and description which the Loan Parties may now or at any time
hereafter owe to the Lender arising under or in connection with the Loan
Agreement, whether such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several, including but not limited
to the indebtedness evidenced by any notes, all interest thereon, all renewals,
extensions and modifications thereof and any notes issued in whole or partial
substitution therefor.

 

“Subordinated Obligations” means each and every debt, liability and obligation
of every type and description which the Loan Parties may now or at any time
hereafter owe to the Manager pursuant to the Management Agreement, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
and whether it is or may be direct or indirect, due or to become due, absolute
or contingent, primary or secondary, liquidated or unliquidated, or joint,
several or joint and several.

 



  1

   



 

2. Subordination. The payment of all of the Subordinated Obligations is hereby
expressly subordinated to the extent and in the manner hereinafter set forth to
the payment in full of the Senior Indebtedness.

 

3. Payments. So long as any of the Senior Indebtedness remains outstanding or
the Lender has the obligation to make advances or other financial accommodations
to or for the benefit of the Loan Parties, the Manager shall not, without the
prior written consent of the Lender, demand, receive or accept any payment from
the Loan Parties in respect of the Subordinated Obligations, except that, so
long as no Default or Event of Default has occurred and is continuing under the
Loan Agreement, the Manager may accept payments of management fees (up to a
maximum of $250,000 in the aggregate in any one calendar year), but only to the
extent that such payments are not prohibited under, or would not cause or result
in the default of any financial covenants set forth in, the Loan Agreement.

 

4. Receipt of Prohibited Payments. If the Manager receives any payment on the
Subordinated Obligations that it is not entitled to receive under the provisions
of this Agreement, the Manager will hold the amount so received in trust for the
Lender and will forthwith turn over such payment to the Lender in the form
received (except for the endorsement of the Manager where necessary) for
application to then-existing Senior Indebtedness (whether or not due). If the
Manager fails to make any endorsement required under this Agreement, the Lender,
or its officers or employees or agents, on behalf of the Lender, is hereby
irrevocably appointed as the attorney-in-fact for the Manager to make such
endorsement in the Manager’s name.

 

5. Security Interests. The Manager warrants and represents that the Subordinated
Obligations are unsecured and agrees that (i) the Manager hereafter will not,
unless and until all of the Senior Indebtedness shall have been fully paid and
satisfied and all financial arrangements between the Loan Parties and the Lender
have been terminated, accept any security therefor from the Loan Parties or any
other Person for all or part of the Subordinated Obligations and (ii) in the
event the Manager does obtain any security for the Subordinated Obligations, at
the request of the Lender, the Manager shall execute and deliver to the Lender,
and hereby authorizes the Lender to prepare and record, such termination
statements and releases as the Lender shall reasonably request or require to
release the Manager’s security interest or lien against such property.

 

6. Action on Subordinated Debt. The Manager will not commence any action or
proceeding against the Loan Parties to recover all or any part of the
Subordinated Obligations, or join with any creditor (unless the Lender shall so
join) in bringing any proceeding against the Loan Parties under any bankruptcy,
reorganization, readjustment of debt, arrangement of debt receivership,
liquidation or insolvency law or statute of the federal or any state government,
or take possession of, sell, or dispose of any collateral, or exercise or
enforce any right or remedy available to the Manager with respect to any such
collateral, unless and until the Senior Indebtedness has been paid in full.

 



  2

   



 

7. Bankruptcy and Insolvency. In the event of any receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement with creditors, whether or not pursuant to bankruptcy law, the sale
of all or substantially all of the assets of either of the Loan Parties,
dissolution, liquidation or any other marshaling of the assets or liabilities of
the Loan Parties, the Manager will file all claims, proofs of claim or other
instruments of similar character necessary to enforce the obligations of the
Loan Parties in respect of the Subordinated Obligations and will hold in trust
for the Lender and promptly pay over to the Lender in the form received (except
for the endorsement of the Manager where necessary) for application to the
then-existing Senior Indebtedness, any and all moneys, dividends or other assets
received in any such proceedings on account of the Subordinated Obligations,
unless and until the Senior Indebtedness has been paid in full. If the Manager
shall fail to take any such action, the Lender, as attorney-in-fact for the
Manager, may, but shall not be obligated to, take such action on the Manager’s
behalf. The Manager hereby irrevocably appoints the Lender, or any of its
agents, officers or employees on behalf of the Lender, as the attorney-in-fact
for the Manager to demand, sue for, collect and receive any and all such moneys,
dividends or other assets and give acquittance therefor and to file any claim,
proof of claim or other instrument of similar character, and to take such other
action in the Lender’s own name or in the Manager’s name as the Lender may deem
necessary or advisable for the enforcement of the agreements contained herein;
and the Manager will execute and deliver to the Lender such other and further
powers-of-attorney or instruments as the Lender may request in order to
accomplish the foregoing.

 

8. Restrictive Legend; Transfer of Subordinated Obligations. The Manager will
cause the Management Agreement and all notes, bonds, debentures or other
instruments evidencing the Subordinated Obligations or any part thereof to
contain a specific statement thereon to the effect that the indebtedness thereby
evidenced is subject to the provisions of this Agreement. So long as there
remains outstanding any Senior Indebtedness or the Lender has any remaining
obligation to make advances or other financial accommodations to or for the
benefit of the Loan Parties, the Manager will not, without the prior written
consent of the Lender, (i) assign, transfer or pledge to any other person any of
the Subordinated Obligations, or (ii) agree to a discharge or forgiveness of any
of the Subordinated Obligations.

 

9. Continuing Effect. This Agreement shall constitute a continuing and
irrevocable subordination, and the Lender may, without notice to or consent by
the Manager, modify any term of the Senior Indebtedness in reliance upon this
Agreement. Without limiting the generality of the foregoing, the Lender may, at
any time and from time to time, without the consent of or notice to the Manager
and without incurring responsibility to the Manager or impairing or releasing
any of the rights of the Lender or any of the Manager’s obligations hereunder:

 

(a) change the interest rate or change the amount of payment or extend the time
for payment or renew or otherwise alter the terms of any Senior Indebtedness or
any instrument evidencing the same in any manner or create new or additional
Senior Indebtedness of any type at any time and from time to time;

 

(b) sell, exchange, release or otherwise deal with any property at any time
securing payment of the Senior Indebtedness or any part thereof;

 



  3

   



 

(c) release anyone liable in any manner for the payment or collection of the
Senior Indebtedness or any part thereof;

 

(d) exercise or refrain from exercising any right against the Loan Parties or
any other person (including the Manager); and

 

(e) apply any sums received by the Lender, by whomsoever paid and however
realized, to the Senior Indebtedness in such manner as the Lender shall deem
appropriate.

 

10. No Commitment. None of the provisions of this Agreement shall be deemed or
construed to constitute or imply any commitment or obligation on the part of the
Lender to make any future loans or other extensions of credit or financial
accommodations to the Loan Parties.

 

11. Notice. All notices and other communications hereunder shall be in writing
and shall be (i) personally delivered, (ii) transmitted by registered mail,
postage prepaid, (iii) sent by Federal Express or similar expedited delivery
service, or (iv) transmitted by facsimile, in each case addressed to the party
to whom notice is being given at the address as set forth by that party’s
signature below, or at such other address as may hereafter be designated in
writing by that party. All such notices or other communications shall be deemed
to have been given on (i) the date received if delivered personally, (ii) three
business days after the date of posting if delivered by mail, (iii) the date of
receipt, if delivered by Federal Express or similar expedited delivery service,
or (iv) the first business day after date of transmission if delivered by
facsimile.

 

12. Conflict in Agreements. If the subordination provisions of any instrument
evidencing Subordinated Obligations conflict with the terms of this Agreement,
the terms of this Agreement shall govern the relationship between the Lender on
the one hand, and the Manager on the other hand.

 

13. No Waiver. No waiver shall be deemed to be made by the Lender of any of its
rights hereunder unless the same shall be in writing signed on behalf of the
Lender, and each such waiver, if any, shall be a waiver only with respect to the
specific matter or matters to which the waiver relates and shall in no way
impair the rights of the Lender or the obligations of the Manager to the Lender
in any other respect at any time.

 

14. Binding Effect; Acceptance. This Agreement shall be binding upon the Manager
and its successors and assigns and shall inure to the benefit of the Lender and
its respective successors and assigns irrespective of whether this or any
similar agreement is executed by any other creditor of the Loan Parties. Notice
of acceptance by the Lender of this Agreement or of reliance by the Lender upon
this Agreement is hereby waived by the Manager.

 

[THE SIGNATURE PAGE FOLLOWS]

 



  4

   



 

IN WITNESS WHEREOF, the Lender and the Manager have executed this Agreement as
of the date and year first above-written.

 



Address: BURNLEY CAPITAL LLC

212 3rd Avenue N., Suite 505

Minneapolis, MN 55401

      By: /s/ Daniel O’Rourke

 

Name:

Daniel O’Rourke     Title:

Authorized Officer

         

Address:

1847 PARTNERS LLC

 

590 Madison Avenue, 18th Floor

New York, NY 98001

 

 

 

Attn: Ellery W. Roberts

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

Chief Executive Officer

 



 

[Signature Page to Management Fee Subordination Agreement]

 



  5

   



 

Acknowledgment by the Borrower

 

The undersigned, being the Borrower referred to in the foregoing Management Fee
Subordination Agreement, hereby (i) acknowledge receipt of a copy thereof, (ii)
agree to all of the terms and provisions thereof, (iii) agree to and with the
Lender that it shall make no payment on the Subordinated Obligations that the
Manager would not be entitled to receive under the provisions of such Agreement,
(iv) agree that any such payment will constitute a default under the Senior
Indebtedness, and (v) agree to mark its books conspicuously to evidence the
subordination of the Subordinated Obligations effected hereby. The undersigned
further acknowledge and agree that the foregoing Management Fee Subordination
Agreement may be modified and amended at any time or times without notice to or
the consent of the undersigned and that the undersigned is not an intended
beneficiary of any of the rights, benefits or privileges granted to the Lender
pursuant to such Agreement.

 



 

1847 GOEDEKER INC.

        By: /s/ Robert D. Barry

 

Name:

Robert D. Barry

    Title:

Chief Financial Officer

 



 

 



6



 